FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CTIA - THE WIRELESS                       No. 16-15141
ASSOCIATION,
           Plaintiff-Appellant,           D.C. No.
                                    3:15-cv-02529-EMC
              v.

CITY OF BERKELEY, California;              OPINION
CHRISTINE DANIEL, City
Manager of Berkeley,
California, in her official
capacity,
          Defendants-Appellees.


      Appeal from the United States District Court
         for the Northern District of California
       Edward M. Chen, District Judge, Presiding

      Argued and Submitted September 13, 2016
              San Francisco, California

                   Filed April 21, 2017

   Before: William A. Fletcher, Morgan B. Christen,
      and Michelle T. Friedland, Circuit Judges.

            Opinion by Judge W. Fletcher;
             Dissent by Judge Friedland
2                  CTIA V. CITY OF BERKELEY

                            SUMMARY*


                 First Amendment/Preemption

    The panel affirmed the district court’s order denying a
request for a preliminary injunction seeking to stay
enforcement of a City of Berkeley ordinance requiring cell
phone retailers to inform prospective cell phone purchasers
that carrying a cell phone in certain ways may cause them to
exceed Federal Communications Commission guidelines for
exposure to radio-frequency radiation.

    Applying Zauderer v. Office of Disciplinary Counsel of
the Supreme Court of Ohio, 471 U.S. 626 (1985), the panel
held that the City’s compelled disclosure of commercial
speech complied with the First Amendment because the
information in the disclosure was reasonably related to a
substantial governmental interest and was purely factual.
Accordingly, the panel concluded that plaintiff had little
likelihood of success on its First Amendment claim that the
disclosure compelled by the Berkeley ordinance was
unconstitutional.

    The panel determined that there was little likelihood of
success on plaintiff’s contention that the Berkeley ordinance
was preempted. The panel held that Berkeley’s compelled
disclosure did no more than alert consumers to the safety
disclosures that the Federal Communication Commission
requires, and to direct consumers to federally compelled
instructions in their user manuals providing specific

    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                CTIA V. CITY OF BERKELEY                    3

information about how to avoid excessive exposure. The
panel held that far from conflicting with federal law and
policy, the Berkeley ordinance complements and reinforces
it.

    In affirming the denial of a preliminary injunction, the
panel further determined that there was no irreparable harm
based on the First Amendment or preemption, that the
balance of equities tipped in Berkeley’s favor, that the
ordinance was in the public interest, and that an injunction
would harm that interest.

    Dissenting in part, Judge Friedland stated that Berkeley’s
ordinance likely violates the First Amendment and therefore
should have been preliminarily enjoined. She stated that
taken as a whole, the most natural reading of the Berkeley
disclosure warns that carrying a cell phone in one’s pocket is
unsafe. Yet Berkeley had not attempted to argue, let alone to
prove, that message was true.


                        COUNSEL

Theodore B. Olson (argued), Helgi C. Walker, Michael R.
Huston, and Jacob T. Spencer, Gibson Dunn & Crutcher LLP,
Washington, D.C.; Joshua S. Lipshutz and Joshua D. Dick,
Gibson Dunn & Crutcher LLP, San Francisco, California; for
Plaintiff-Appellant.

Lester Lawrence Lessig, III (argued), Cambridge,
Massachusetts; Amana Shanor, New Haven, Connecticut;
Savith Iyengar, Deputy City Attorney; Zach Cowan, City
Attorney; Berkeley City Attorney’s Office, Berkeley,
California; for Defendants-Appellants.
4               CTIA V. CITY OF BERKELEY

Robert Corn-Revere and Ronald G. London, Davis Wright
Tremaine LLP, Washington, D.C., for Amicus Curiae The
Association of National Advertisers, Inc.

Selena Kyle, Chicago, Illinois; Aaron Colangelo,
Washington, D.C.; as and for Amicus Curiae Natural
Resources Defense Council.

R. Matthew Wise, Deputy Attorney General; Mark R.
Beckington, Supervising Deputy Attorney General; Douglas
J. Woods, Senior Assistant Attorney General; Kathleen A.
Kenealy, Chief Assistant Attorney General; Sacramento,
California; as and for Amicus Curiae Attorney General of
California.


                         OPINION

W. FLETCHER, Circuit Judge:

    A City of Berkeley ordinance requires cell phone retailers
to inform prospective cell phone purchasers that carrying a
cell phone in certain ways may cause them to exceed Federal
Communications Commission guidelines for exposure to
radio-frequency radiation. CTIA, a trade association
formerly known as Cellular Telephone Industries
Association, challenges the ordinance on two grounds. First,
it argues that the ordinance violates the First Amendment.
Second, it argues that the ordinance is preempted.

    CTIA requested a preliminary injunction staying
enforcement of the ordinance. The district court denied
CTIA’s request, and CTIA filed an interlocutory appeal. We
affirm and remand for further proceedings.
               CTIA V. CITY OF BERKELEY                 5

          I. Factual and Procedural Background

    In May 2015, the City of Berkeley passed an ordinance
requiring cell phone retailers to disclose information to
prospective cell phone purchasers about the federal
government’s radio-frequency radiation exposure guidelines
relevant to cell phone use. Under “Findings and Purpose,”
the ordinance provided:

       A. Requirements for the testing of cell
       phones were established by the federal
       government in 1996.

       B. These requirements established “Specific
       Absorption Rates” (SAR) for cell phones.

       C. The protocols for testing the SAR for cell
       phones carried on a person’s body assumed
       that they would be carried a small distance
       away from the body, e.g., in a holster or belt
       clip, which was the common practice at that
       time. Testing of cell phones under these
       protocols has generally been conducted based
       on an assumed separation of 10–15
       millimeters.

       D. To protect the safety of their consumers,
       manufacturers recommend that their cell
       phones be carried away from the body, or be
       used in conjunction with hands-free devices.

       E. Consumers are not generally aware of
       these safety recommendations.
6               CTIA V. CITY OF BERKELEY

       F. Currently, it is much more common for
       cell phones to be carried in pockets or other
       locations rather than holsters or belt clips,
       resulting in much smaller separation distances
       than the safety recommendations specify.

       G. Some consumers may change their
       behavior to better protect themselves and their
       children if they were aware of these safety
       recommendations.

       H. While the disclosures and warnings that
       accompany cell phones generally advise
       consumers not to wear them against their
       bodies, e.g., in pockets, waistbands, etc., these
       disclosures and warnings are often buried in
       fine print, are not written in easily understood
       language, or are accessible only by looking
       for the information on the device itself.

       I. The purpose of this Chapter is to assure
       that consumers have the information they
       need to make their own choices about the
       extent and nature of their exposure to radio-
       frequency radiation.

Berkeley Mun. Code § 9.96.010 (2015).

     CTIA challenged the compelled disclosure provision of
the ordinance, arguing that it violated the First Amendment
and was preempted. One sentence of the compelled
disclosure stated, “The potential risk is greater for children.”
The district court held that this sentence was preempted, and
it issued a preliminary injunction against enforcement of the
                CTIA V. CITY OF BERKELEY                    7

ordinance. In December 2015, Berkeley re-passed the
ordinance without the offending sentence. In its current form,
the compelled disclosure provision provides:

           A. A Cell phone retailer shall provide to
       each customer who buys or leases a Cell
       phone a notice containing the following
       language:

           The City of Berkeley requires that you be
           provided the following notice:

           To assure safety, the Federal Government
           requires that cell phones meet radio-
           frequency (RF) exposure guidelines. If
           you carry or use your phone in a pants or
           shirt pocket or tucked into a bra when the
           phone is ON and connected to a wireless
           network, you may exceed the federal
           guidelines for exposure to RF radiation.
           Refer to the instructions in your phone or
           user manual for information about how to
           use your phone safely.

Berkeley Mun. Code § 9.96.030(A) (2015).

    The ordinance requires that the compelled disclosure be
provided either on a prominently displayed poster no less
than 8½ by 11 inches with no smaller than 28-point font, or
on a handout no less than 5 by 8 inches with no smaller than
18-point font. The logo of the City of Berkeley must be
placed on the poster and handout. The ordinance provides
that a cell phone retailer may include additional information
on the poster or handout if it is clear that the additional
8                CTIA V. CITY OF BERKELEY

information is not part of the compelled disclosure.
§ 9.96.030(B) (“The paper on which the notice is printed may
contain other information in the discretion of the Cell phone
retailer, as long as that information is distinct from the notice
language required by subdivision (A) of this Section.”).

    CTIA challenged the current ordinance, arguing, as it had
before, that the ordinance violates the First Amendment and
is preempted. The district court noted that the preempted
sentence had been removed from the ordinance, dissolved its
previously entered injunction, and denied CTIA’s request for
a new preliminary injunction. CTIA filed an interlocutory
appeal.

           II. Jurisdiction and Standard of Review

    We have jurisdiction under 28 U.S.C. § 1292. We review
a denial of a preliminary injunction for abuse of discretion.
Inst. of Cetacean Research v. Sea Shepherd Conservation
Soc’y, 725 F.3d 940, 944 (9th Cir. 2013). “An abuse of
discretion occurs when the district court based its ruling on an
erroneous view of the law or on a clearly erroneous
assessment of the evidence.” Friends of the Wild Swan v.
Weber, 767 F.3d 936, 942 (9th Cir. 2014) (citation and
internal quotation marks omitted). We will not reverse the
district court where it “got the law right,” even if we “would
have arrived at a different result,” so long as the district court
did not clearly err in its factual determinations. Lands
Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2008) (en
banc).
               CTIA V. CITY OF BERKELEY                  9

               III. Regulatory Background

    The Federal Communications Commission (“FCC”) has
regulatory jurisdiction over transmitting services in the
United States. In 1996, after extensive consultation with
other agencies, the FCC issued a rule designed to limit the
Specific Absorption Rate (“SAR”) of radio-frequency (“RF”)
radiation from FCC-regulated transmitters, including cell
phones:

           1. By this action, we are amending our
       rules to adopt new guidelines and methods for
       evaluating the environmental effects of radio-
       frequency (RF) radiation from FCC-regulated
       transmitters. We are adopting Maximum
       Permissible Exposure (MPE) limits for
       electric and magnetic field strength and power
       density for transmitters operating at
       frequencies from 300 kHz to 100 GHz . . . We
       are also adopting limits for localized
       (“partial body”) absorption that will apply to
       certain portable transmitting devices . . . We
       believe that the guidelines we are adopting
       will protect the public and workers from
       exposure to potentially harmful RF fields.

           2. In reaching our decision on the adoption
       of new RF exposure guidelines we have
       carefully considered the large number of
       comments submitted in this proceeding, and
       particularly those submitted by the U.S.
       Environmental Protection Agency (EPA), the
       Food and Drug Administration (FDA) and
       other federal health and safety agencies. The
10              CTIA V. CITY OF BERKELEY

       new guidelines we are adopting are based
       substantially on the recommendations of those
       agencies, and we believe that these guidelines
       represent a consensus view of the federal
       agencies responsible for matters relating to
       the public safety and health.

In re Guidelines for Evaluating the Environmental Effects of
Radio-frequency Radiation, 61 Fed. Reg. 41006, 41006–07
(Aug. 7, 1996) (emphases added).

    Out of concern for the safety of cell phone users, the FCC
rejected an industry proposal to exclude “low-power devices”
such as cell phones from the rule adopting SAR limits:

       Most commenting parties, including Federal
       health and safety agencies, support the use of
       the ANSI/IEEE [American National Standards
       Institute/ Institute of Electrical and Electronic
       Engineers] SAR limits for localized (partial
       body) exposure for evaluating low-power
       devices designed to be used in the immediate
       vicinity of the body. . . . Therefore, in view
       of the consensus and the scientific support in
       the record, we are adopting the SAR limits for
       the determination of safe exposure from low-
       power devices designed to be used in the
       immediate vicinity of the body based upon the
       1992 ANSI/IEEE guidelines. . . .

           The SAR limits we are adopting will
       generally apply to portable devices . . . that
       are designed to be used with any part of the
       radiating structure of the device in direct
                CTIA V. CITY OF BERKELEY                   11

       contact with the body of the user or within
       20 cm of the body under normal conditions of
       use. For example, this definition would apply
       to hand-held cellular telephones. . . .

In re Guidelines for Evaluating the Environmental Effects of
Radio-frequency Radiation (“FCC Guidelines for Radio-
frequency Radiation”), FCC 96-326, ¶¶ 62–63(Aug. 1, 1996)
(emphases added).

    The FCC has a better-safe-than-sorry policy with respect
to SAR limits:

           . . . The intent of our exposure limits is to
       provide a cap that both protects the public
       based on scientific consensus and allows for
       efficient and practical implementation of
       wireless services. The present Commission
       exposure limit is a “bright-line rule.” That is,
       so long as exposure levels are below a
       specified limit value, there is no requirement
       to further reduce exposure. . . . Our current RF
       exposure guidelines are an example of such
       regulation, including a significant “safety”
       factor, whereby the exposure limits are set at
       a level on the order of 50 times below the
       level at which adverse biological effects have
       been observed in laboratory animals as a
       result of tissue heating resulting from RF
       exposure.

In re Reassessment of FCC Radiofrequency Exposure Limits
and Policies, 28 FCC Rcd. 3498, 3582 (Mar. 29, 2013). The
FCC recognizes that its required margin of safety is large:
12             CTIA V. CITY OF BERKELEY

           . . . [E]xceeding the SAR limit does not
       necessarily imply unsafe operation, nor do
       lower SAR quantities imply “safer” operation.
       The limits were set with a large safety factor,
       to be well below a threshold for unacceptable
       rises in tissue temperature. As a result,
       exposure well above the specified SAR limit
       should not create an unsafe condition. . . . In
       sum, using a device against the body without
       a spacer will generally result in actual SAR
       below the maximum SAR tested; moreover, a
       use that possibly results in non-compliance
       with the SAR limit should not be viewed with
       significantly greater concern than compliant
       use.

Id. at 3588 (emphasis added).

    There are two ways to ensure compliance with SAR
limits—reducing the amount of RF radiation from a
transmitting device, and increasing the distance between the
device and the user. Different low-power devices emit
different amounts of RF radiation, with the result that the
minimum distance between the device and the user to achieve
compliance with SAR limits varies somewhat from device to
device. The FCC requires that cell phone user manuals
contain information that alerts users to the minimum
distances appropriate for the device they are using:

           Specific information must be included in
       the operating manuals to enable users to
       select body-worn accessories that meet the
       minimum test separation distance
       requirements. Users must be fully informed
                CTIA V. CITY OF BERKELEY                   13

       of the operating requirements and restrictions,
       to the extent that the typical user can easily
       understand the information, to acquire the
       required body-worn accessories to maintain
       compliance. Instructions on how to place and
       orient a device in body-worn accessories, in
       accordance with the test results, should also
       be included in the user instructions. All
       supported body-worn accessory operating
       configurations must be clearly disclosed to
       users, through conspicuous instructions in the
       user guide and user manual, to ensure
       unsupported operations are avoided.

In re Exposure Procedures and Equipment Authorization
Policies for Mobile and Portable Devices, FCC Office of
Engineering and Technology Laboratory Division § 4.2.2(d)
(Oct. 23, 2015) (“FCC Exposure Procedures”) (emphasis
added). Compliance with this disclosure requirement is a
prerequisite for approval of a transmitting device by the FCC.
See id. at § 1.

    The following are examples of cell phone user manuals
that comply with the FCC’s disclosure requirement:

   Apple:

       iPhone’s SAR measurement may exceed the
       FCC exposure guidelines for body-worn
       operation if positioned less than 15 mm
       (5/8 inch) from the body (e.g. when carrying
       iPhone in your pocket).
14               CTIA V. CITY OF BERKELEY

See iPhone 3G manual, at 7, http://manuals.info.apple.com/
MANUALS/0/MA618/en_US/iPhone_3G_Important_
Product_Information_Guide.pdf

     Samsung:

        If there is a risk from being exposed to radio-
        frequency energy (RF) from cell phones - and
        at this point we do not know that there is - it is
        probably very small. But, if you are concerned
        about avoiding even potential risks, you can
        take a few simple steps to minimize your RF
        exposure.

        • Reduce the amount of time spent using your
        cell phone;

        • Use speaker mode or a headset to place more
        distance between your head and the cell
        phone.

See Samsung Common Phone Health and Safety and
Warranty Guide, at 8, http://www.samsung.com/us/
Legal/PHONE-HS_GUIDE_English.pdf.

     LG:

        The highest SAR value for this model phone
        when tested for use at the ear is 1.08 W/Kg
        (1g) and when worn on the body, as described
        in this user guide, is 0.95 W/Kg (1g) (body-
        worn measurements differ among phone
        models, depending upon available accessories
        and FCC requirements). While there may be
                 CTIA V. CITY OF BERKELEY                      15

        differences between SAR levels of various
        phones and at various positions, they all meet
        the government requirement for safe
        exposure. The FCC has granted an Equipment
        Authorization for this model phone with all
        reported SAR levels evaluated as in
        compliance with the FCC RF emission
        guidelines. SAR information on this model
        phone is on file with the FCC and can be
        found under the Display Grant section of
        http://www. fcc.gov/oet/ ea/fccid/ after
        searching on FCC ID ZNFL15G.

See LG Sunrise User Guide, at 93, http://www.lg.com/us/
support/manuals-documents

                        IV. Discussion

    “A plaintiff seeking a preliminary injunction must
establish [1] that he is likely to succeed on the merits, [2] that
he is likely to suffer irreparable harm in the absence of
preliminary relief, [3] that the balance of equities tips in his
favor, and [4] that an injunction is in the public interest.”
Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
“[A] stronger showing of one element may offset a weaker
showing of another.” Alliance for the Wild Rockies v.
Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). For example,
“a preliminary injunction could issue where the likelihood of
success is such that ‘serious questions going to the merits
were raised and the balance of hardships tips sharply in
[plaintiff’s] favor.’” Id. at 1132 (quoting Clear Channel
Outdoor, Inc. v. City of Los Angeles, 340 F.3d 810, 813 (9th
Cir. 2003).
16              CTIA V. CITY OF BERKELEY

                 A. Likelihood of Success

    CTIA makes two merits-based arguments against the
Berkeley ordinance. First, it argues that the ordinance
violates the First Amendment. Second, it argues that the
ordinance is preempted. We take the arguments in turn.

                    1. First Amendment

    The underlying disclosure at issue is the disclosure that
the FCC compels cell phone manufacturers to provide to
consumers. However, CTIA has not sued the FCC. Rather,
CTIA has sued Berkeley, challenging the disclosure Berkeley
compels cell phone retailers to provide to the same
consumers. The Berkeley ordinance requires cell phone
retailers to disclose, in summary form, the same information
to consumers that the FCC already requires cell phone
manufacturers to disclose. The Berkeley disclosure then
directs consumers to user manuals for more specific
information.

              a. Central Hudson or Zauderer

    The parties agree that Berkeley’s ordinance is a regulation
of commercial speech. Central Hudson Gas & Elec. Corp. v.
Pub. Serv. Comm’n of N.Y., 447 U.S. 557, 561 (1980); see
Hunt v. City of L.A., 638 F.3d 703, 715 (9th Cir. 2011).
However, they disagree about whether the ordinance’s
compliance with the First Amendment should be analyzed
under Central Hudson or under Zauderer v. Office of
Disciplinary Counsel of the Supreme Court of Ohio, 471 U.S.
626 (1985).
                CTIA V. CITY OF BERKELEY                     17

    Under Central Hudson, the government may restrict or
prohibit commercial speech that is neither misleading nor
connected to unlawful activity, as long as the governmental
interest in regulating the speech is substantial. 477 U.S. at
564. The restriction or prohibition must “directly advance the
governmental interest asserted,” and must not be “more
extensive than is necessary to serve that interest.” Id. at 566.
Under Zauderer as we interpret it today, the government may
compel truthful disclosure in commercial speech as long as
the compelled disclosure is “reasonably related” to a
substantial governmental interest. Zauderer, 471 U.S. at 651;
see discussion infra.

    We apply the intermediate scrutiny test mandated by
Central Hudson in commercial speech cases where speech is
restricted or prohibited, on the ground that in such cases
intermediate scrutiny appropriately protects the interests of
both the speaker (the seller) and the audience (the purchaser).
But one size does not fit all in commercial speech cases. In
Central Hudson itself, the Supreme Court cautioned, “The
protection available for particular commercial expression
turns on the nature both of the expression and of the
governmental interests served by its regulation.” Central
Hudson, 477 U.S. at 563.

    Five years after Central Hudson, the Court held that
Central Hudson’s intermediate scrutiny test does not apply to
compelled, as distinct from restricted or prohibited,
commercial speech. In Zauderer, defendant Zauderer
advertised legal services to prospective Dalkon Shield
plaintiffs in a number of Ohio newspapers.                The
advertisement stated, inter alia, “‘The cases are handled on
a contingent fee basis of the amount recovered. If there is no
recovery, no legal fees are owed by our clients.’” Zauderer,
18               CTIA V. CITY OF BERKELEY
471 U.S. at 631. Zauderer was disciplined under Ohio state
bar disciplinary rules on the ground that the advertisement
was “deceptive” within the meaning of the rules, id. at 633,
because it failed to disclose “the client’s potential liability for
costs even if her suit were unsuccessful.” Id. at 635. The
Court noted that the bar disciplinary rules required Zauderer
to “include in his advertising purely factual and
uncontroversial information about the terms under which his
services will be available.” Id. at 651. The Court wrote,
“Ohio has not attempted to prevent attorneys from conveying
information to the public; it has only required them to provide
somewhat more information than they might otherwise be
inclined to present.” Id. at 650. The Supreme Court declined
to apply the Central Hudson test:

        Because the extension of First Amendment
        protection to commercial speech is justified
        principally by the value to consumers of the
        information such speech provides, appellant’s
        constitutionally protected interest in not
        providing any particular factual information is
        minimal. . . . We recognize that unjustified
        or unduly burdensome disclosure
        requirements might offend the First
        Amendment by chilling protected commercial
        speech. But we hold that an advertiser’s
        rights are adequately protected as long as
        disclosure requirements are reasonably related
        to the State’s interest in preventing deception
        of consumers.

Id. at 651 (internal citation omitted). See also Milavetz,
Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 253
                 CTIA V. CITY OF BERKELEY                     19

(2010) (following Zauderer and using its “preventing
deception” language).

                    b. The Zauderer Test

            i. Substantial Governmental Interest

     CTIA contends that the Zauderer exception to the general
rule of Central Hudson does not apply in this case because
the speech compelled by the Berkeley ordinance does not
prevent deception of consumers. This is the first time we
have had occasion in this circuit to squarely address the
question whether, in the absence of a prevention-of-deception
rationale, the Zauderer compelled-disclosure test applies. Cf.
Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d
950, 967 (9th Cir. 2009) (invalidating compelled disclosure
on video game packaging, noting that the disclosure would
“arguably now convey a false statement that certain conduct
is illegal when it is not, and the State has no legitimate reason
to force retailers to affix false information on their
products”). Several of our sister circuits, however, have
answered this question. They have unanimously concluded
that the Zauderer exception for compelled speech applies
even in circumstances where the disclosure does not protect
against deceptive speech.

    In American Meat Institute v. U.S. Department of
Agriculture, 760 F.3d 18 (D.C. Cir. 2014) (en banc), a
Department of Agriculture regulation required identification
of the country of origin on the packaging of meat and meat
products. Id. at 20. The regulation implemented a federal
statute requiring country-of-origin labeling. See 7 U.S.C.
§ 1638, 1638a. The D.C. Circuit held that Zauderer should
not be read to apply only to cases where government-
20              CTIA V. CITY OF BERKELEY

compelled speech prevents or corrects deceptive speech. It
noted that on the facts of both Zauderer and Milavetz (in
which the Court repeated Zauderer’s “preventing deception”
language) there had been deceptive speech: “Given the
subject of both cases, it was natural for the Court to express
the rule in such terms. The language could have been simply
descriptive of the circumstances to which the Court applied
its new rule[.]” Am. Meat, 760 F.3d at 22. The D.C. Circuit
concluded, “The language with which Zauderer justified its
approach . . . sweeps far more broadly than the interest in
remedying deception.” Id.

    In National Electrical Manufacturers Association v.
Sorrell, 272 F.3d 104 (2d Cir. 2001), a Vermont statute
required manufacturers of mercury-containing products to
label their products and packaging to inform consumers that
the products contained mercury and instructing them that the
products should be disposed of or recycled as hazardous
waste. Id. at 107. The Second Circuit held that the
compelled disclosure was supported by a “substantial state
interest in protecting human health and the environment.” Id.
at 115 n. 6. Citing Zauderer, the court recognized that the
compelled disclosure did not “prevent ‘consumer confusion
or deception.’” Sorrell, 272. F.3d at 115. It nonetheless
upheld the disclosure as not “inconsistent with the policies
underlying First Amendment protection of commercial
speech.” Id. “[M]andated disclosure of accurate, factual,
commercial information does not offend the core First
Amendment values of promoting efficient exchange of
information or protecting individual liberty interests.” Id. at
114; see also N.Y. St. Rest. Ass’n v. N.Y. City Bd. of Health,
556 F.3d 114, 133 (2d Cir. 2009) (“Zauderer’s holding was
broad enough to encompass nonmisleading disclosure
requirements.”); Discount Tobacco City & Lottery, Inc. v.
                CTIA V. CITY OF BERKELEY                     21

United States, 674 F.3d 509, 556–58 (6th Cir. 2012)
(upholding federally required health warnings on cigarette
packaging and in cigarette advertisements, relying on the
Second Circuit’s opinion in Sorrell); Pharm. Care Mgmt.
Ass’n v. Rowe, 429 F.3d 294, 310 n.8 (1st Cir. 2005) (noting
that the court had found no cases limiting application of the
Zauderer compelled speech test to prevention or correction of
deceptive advertising); cf. Dwyer v. Cappell, 762 F.3d 275,
281–82 (3d Cir. 2014) (describing but not relying on
Zauderer’s preventing-deception criterion).

    We agree with our sister circuits that under Zauderer the
prevention of consumer deception is not the only
governmental interest that may permissibly be furthered by
compelled commercial speech. We conclude that any
governmental interest will suffice so long as it is substantial.
In American Meat, the D.C. Circuit declined to decide
whether the governmental interest must be substantial,
leaving open the question whether a less-than-substantial
interest might suffice. See Am. Meat, 760 F.3d at 23
(“Because the interest motivating the 2013 [country-of-
origin] rule is a substantial one, we need not decide whether
a lesser interest could suffice under Zauderer.”). We answer
the question avoided in American Meat, holding that
Zauderer requires that the compelled disclosure further some
substantial—that is, more than trivial—governmental interest.
Central Hudson explicitly requires that a substantial interest
be furthered by a challenged regulation prohibiting or
restricting commercial speech, and we see nothing in
Zauderer that would allow a lesser interest to justify
compelled commercial speech. To use the words of the
Second Circuit in Sorrell, the interest at stake must be more
than the satisfaction of mere “consumer curiosity.” Sorrell,
272 F.3d at 115 n.6; see also Am. Meat, 760 F.3d at 23
22              CTIA V. CITY OF BERKELEY

(“Country-of-origin information has an historical pedigree
that lifts it well beyond ‘idle curiosity.’”).

               ii. Purely Factual Information

    The Court in Zauderer noted that the compelled
disclosure in that case was of “purely factual and
uncontroversial information.” Zauderer, 471 U.S. at 651.
The Court did not, however, require in its constitutional test
that the disclosed information be “purely factual and
uncontroversial.” Some lower courts have recited, without
discussion, the “purely factual and uncontroversial” language
as part of the Zauderer test. See, e.g., Nat’l Ass’n of Mfrs. v.
S.E.C., 800 F.3d 518, 541 (D.C. Cir. 2015) (“But whatever
may be the complexities of applying the standard in discrete
situations, as a matter of precedent, an obligation in the
commercial sphere to disclose ‘purely factual and
uncontroversial’ information about a product draws
deferential First Amendment review.”); Safelite Grp., Inc. v.
Jepsen, 764 F.3d 258, 263 (2d Cir. 2014) (“On a cursory
review, our precedent arguably supports the district court’s
conclusion that this law simply requires disclosure of
accurate, factual information.”); Cent. Illinois Light Co. v.
Citizens Util. Bd., 827 F.2d 1169, 1173 (7th Cir. 1987) (“In
Zauderer, the Court held that Ohio could constitutionally
require an attorney to include in a commercial advertisement,
purely factual and uncontroversial information about the
terms under which the attorney’s services are available.”).

    Given that the purpose of the compelled disclosure is to
provide accurate factual information to the consumer, we
agree that any compelled disclosure must be “purely factual.”
However, “uncontroversial” in this context refers to the
factual accuracy of the compelled disclosure, not to its
                CTIA V. CITY OF BERKELEY                     23

subjective impact on the audience. This is clear from
Zauderer itself. The State of Ohio required attorneys to
disclose “the client’s potential liability for costs even if her
suit were unsuccessful.” Zauderer, 471 U.S. at 635. Ohio
law permitted attorneys to charge clients for costs even after
advertising and agreeing to represent their clients on a
contingency-fee basis and losing the suit. Recognizing that
the difference between fees and costs might not be apparent
to prospective clients, Ohio required attorneys to disclose that
a contingency fee arrangement might still require the client to
pay some money to the attorney. This required disclosure
was factually accurate. That the disclosure may have caused
controversy, for example by discouraging customers from
hiring lawyers who offered contingency-fee arrangements
because they feared “hidden costs” or by harming the
reputation of the lawyers who offered such fee arrangements,
did not affect the constitutional analysis. What mattered was
that the disclosure provided accurate factual information to
the consumer. We therefore conclude that Zauderer requires
only that the information be “purely factual.”

              c. Application of Zauderer Test

    Under Zauderer, compelled disclosure of commercial
speech complies with the First Amendment if the information
in the disclosure is reasonably related to a substantial
governmental interest and is purely factual. The question
before us is whether the speech compelled by the Berkeley
ordinance satisfies this test.
24               CTIA V. CITY OF BERKELEY

     i. Reasonably Related to a Substantial Governmental
                           Interest

    There is no question that protecting the health and safety
of consumers is a substantial governmental interest. See, e.g.,
Posadas de Puerto Rico Assocs. v. Tourism Co. of Puerto
Rico, 478 U.S. 328, 341 (1986) (“[H]ealth, safety, and
welfare constitute[] a ‘substantial’ governmental interest”).
The federal government and Berkeley have both sought to
further that interest. By adopting SAR limits on exposure to
RF radiation, the FCC has furthered the interest of protecting
the health and safety of cell phone users in the United States.
It has done so by adopting a highly protective policy, setting
low SAR limits on RF radiation and compelling cell phone
manufacturers to disclose information to cell phone users that
will allow them to avoid exceeding those limits. By passing
its ordinance, the City of Berkeley has furthered that same
interest. After finding that cell phone users are largely
unaware of the FCC policy and of the information in their
user manuals, the Berkeley City Council decided to compel
retailers in Berkeley to provide, in summary form, the same
information that the FCC already requires cell phone
manufacturers to provide to those same consumers, and to
direct those consumers to their user manuals for more
detailed information. See Jensen Decl., Ex. A (survey)
(reflecting that a majority of persons surveyed were not
“aware that the government’s radiation tests to assure the
safety of cell phones assume that a cell phone would not be
carried against your body, but would instead be held at least
1 to 15 millimeters from your body”).

   CTIA argues strenuously that radio-frequency radiation
from cell phones has not been proven dangerous to
consumers. Limiting itself to research published when the
                CTIA V. CITY OF BERKELEY                   25

record was made in this case, CTIA is correct in pointing out
that there was nothing then before the district court showing
that such radiation had been proven dangerous. But this is
beside the point. The fact that RF radiation from cell phones
had not been proven dangerous was well known to the FCC
in 1996 when it adopted SAR limits to RF radiation; was well
known in 2013 when it refused to exclude cell phones from
its rule adopting SAR limits; and was well known in 2015
when it required cell phone manufacturers to tell consumers
how to avoid exceeding SAR limits. After extensive
consultation with federal agencies with expertise about the
health effects of radio-frequency radiation, the FCC decided,
despite the lack of proof of dangerousness, that the best
policy was to adopt SAR limits with a large margin of safety.

    The FCC concluded that requiring cell phone
manufacturers to inform consumers in their users manuals of
SAR limits on RF radiation, and to tell them how to avoid
excessive exposure, furthered the federal government’s
interest in protecting their health and safety. The City of
Berkeley concluded that consumers were largely unaware of
the contents of their users manuals. Agreeing with the FCC
that the information about SAR limits and methods of
avoiding excessive exposure is important, Berkeley requires
cell phone retailers to provide some of that same information
to consumers and to direct them to their user manuals for
further details. We are not in a position to disagree with the
conclusions of FCC and Berkeley that this compelled
disclosure is “reasonably related” to protection of the health
and safety of consumers.
26              CTIA V. CITY OF BERKELEY

                      ii. Purely Factual

    CTIA argues that Berkeley’s compelled disclosure is not
“purely factual” within the meaning of Zauderer. We
disagree.

    For the convenience of the reader, we again provide the
full text of the compelled disclosure:

       The City of Berkeley requires that you be
       provided the following notice:

           To assure safety, the Federal Government
           requires that cell phones meet radio-
           frequency (RF) exposure guidelines. If
           you carry or use your phone in a pants or
           shirt pocket or tucked into a bra when the
           phone is ON and connected to a wireless
           network, you may exceed the federal
           guidelines for exposure to RF radiation.
           Refer to the instructions in your phone or
           user manual for information about how to
           use your phone safely.

Berkeley Mun. Code § 9.96.030(A) (2015).

    The text of the compelled disclosure is literally true. We
take it sentence by sentence:

    (1) “To assure safety, the Federal Government requires
that cell phones meet radio-frequency (RF) exposure
guidelines.” This statement is true. As recounted above,
beginning in 1996 the federal government has set RF
exposure guidelines with which cell phones must comply.
                CTIA V. CITY OF BERKELEY                     27

    (2) “If you carry or use your cell phone in a pants or shirt
pocket or tucked into a bra when the phone is ON and
connected to a wireless network, you may exceed the federal
guidelines for exposure to RF radiation.” This statement is
also true. The FCC has established SAR limits for RF
radiation, and has concluded that maintaining a certain
separation between a cell phone and the user’s body protect
consumers from exceeding these limits.

    (3) “Refer to the instructions in your phone or user
manual for information about how to use your phone safely.”
This sentence is an instruction rather than a direct factual
statement. However, it clearly implies a factual statement
that “information about how to use your phone safely” in
compliance with the FCC’s RF “exposure guidelines” “to
assure safety,” may be found either in a cell phone or user
manual. This implied statement, too, is true.

    We recognize, of course, that a statement may be literally
true but nonetheless misleading and, in that sense, untrue.
That is what CTIA argues here. CTIA argues that the
compelled disclosure is inflammatory and misleading, and
that it is therefore not “purely factual.” CTIA bases its
argument solely on the text of the ordinance.

    CTIA argues that “[t]he Ordinance requires an
inflammatory warning about unfounded safety risks”; that
“[t]he Ordinance clearly and deliberately suggests that the
federal RF energy testing guideline (the SAR limit) is the
demarcation point of ‘safety’ for cell phones, such that
‘exposure’ to RF energy above that limit creates a safety
hazard”; and that “[t]he Ordinance is misleading for the
additional reason that it uses the inflammatory term
‘radiation,’ which is fraught with negative associations, in
28              CTIA V. CITY OF BERKELEY

order to stoke consumer anxiety.” CTIA argues further that
the phrase “RF radiation” is “fraught with negative
associations,” that it is used in the compelled disclosure “in
order to stoke consumer anxiety,” and that it is therefore not
“purely factual.”

    We read the text differently. The first sentence tells
consumers that cell phones are required to meet federal “RF
exposure guidelines” in order “[t]o assure safety.” Far from
inflammatory, this statement is largely reassuring. It assures
consumers that the cell phones they are about to buy or lease
meet federally imposed safety guidelines.

    The second sentence tells consumers what to do in order
to avoid exceeding federal guidelines. This statement may
not be reassuring, but it is hardly inflammatory. It provides
in summary form information that the FCC has concluded
that consumers should know in order to ensure their safety.
Indeed, the FCC specifically requires cell phone
manufacturers to provide this information to consumers. See
“FCC Exposure Procedures” § 4.2.2(d) (“Specific
information must be included in the operating manuals to
enable users to select body-worn accessories that meet the
minimum test separation distance requirements. . . . All
supported body-worn accessory operating configurations
must be clearly disclosed to users, through conspicuous
instructions in the user guide and user manual, to ensure
unsupported operations are avoided.”) (emphasis added).

    The third sentence tells consumers to consult their user
manuals to obtain further information—that is, to obtain the
very information the FCC requires cell phone manufacturers
to provide in “conspicuous instructions” in user manuals.
                CTIA V. CITY OF BERKELEY                     29

    Further, the phrase “RF radiation,” used in the second
sentence, is precisely the phrase the FCC has used, beginning
in 1996, to refer to radio-frequency emissions from cell
phones. See FCC Guidelines for Radio frequency Radiation
at ¶ 1, supra at 9 (“radio-frequency (RF) radiation”). We do
not fault Berkeley for using the term “RF radiation” when
referring to cell phone emissions when it is not only the
technically correct term, but also the term the FCC itself uses
to refer to such emissions.

    Finally, we note that the Berkeley ordinance allows a cell
phone retailer to add to the compelled disclosure. If a retailer
is concerned, as CTIA contends it should be, that the term
“RF radiation” is inflammatory and misleading, the retailer
may add to the compelled disclosure any further statement it
sees fit to add. See § 9.96.030(B) (“The paper on which the
notice is printed may contain other information in the
discretion of the Cell phone retailer[.]”). CTIA has put
nothing in the record to indicate that any Berkeley retailer has
felt it necessary, or even useful, to add explanatory
information about the nature of RF radiation. Nor has CTIA
presented any evidence in the district court showing how
Berkeley consumers have understood the compelled
disclosure, or evidence showing that sales of cell phones in
Berkeley were, or are likely to be, depressed as a result of the
compelled disclosure.

                  d. Likelihood of Success

    Based on the foregoing, we conclude that CTIA has little
likelihood of success on its First Amendment claim that the
disclosure compelled by the Berkeley ordinance is
unconstititutional.
30              CTIA V. CITY OF BERKELEY

                        2. Preemption

                   a. Conflict Preemption

    “Federal preemption occurs when: (1) Congress enacts a
statute that explicitly preempts state law; (2) state law
actually conflicts with federal law; or (3) federal law occupies
a legislative field to such an extent that it is reasonable to
conclude that Congress left no room for state regulation in the
legislative field.” Chae v. SLM Corp., 593 F.3d 936, 941 (9th
Cir. 2010) (internal quotation marks omitted). CTIA
contends that Berkeley’s compelled disclosure is invalid
because of conflict preemption.

     “Conflict preemption is implicit preemption of state law
that occurs where there is an actual conflict between state and
federal law.” McClellan v. I-Flow Corp., 776 F.3d 1035, 1039
(9th Cir. 2015) (citations and internal quotation marks
omitted). “When Congress charges an agency with balancing
competing objectives, it intends the agency to use its reasoned
judgment to weigh the relevant considerations and determine
how best to prioritize those objectives. Allowing a state law
to impose a different standard [impermissibly] permits a re-
balancing of those objectives.” Farina v. Nokia Inc.,
625 F.3d 97, 123 (3d Cir. 2010). Conflict preemption arises
either when “compliance with both federal and state
regulations is a physical impossibility . . . or when state law
stands as an obstacle to the accomplishment and execution of
the full purposes and objectives of Congress.” McClellan,
776 F.3d at 1039 (citations and internal quotation marks
omitted). We are concerned here with “obstacle” preemption.
CTIA contends that Berkeley’s compelled disclosure creates
an impermissible obstacle by requiring more disclosure than
is required by the FCC. See Crosby v. Nat’l Foreign Trade
                CTIA V. CITY OF BERKELEY                    31

Council, 530 U.S. 363, 373 (2000) (finding preemption where
a challenged state law “stands as an obstacle to the
accomplishment and execution of the full purposes and
objectives of Congress.”) (internal quotation marks omitted).

            b. Telecommunications Act of 1996

     “Preemption analysis ‘start[s] with the assumption that
the historic police powers of the States were not to be
superseded by the Federal Act unless that was the clear and
manifest purpose of Congress.’” City of Columbus v. Ours
Garage and Wrecker Serv., Inc., 536 U.S. 424, 438 (quoting
Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)).
“Congressional intent, therefore, is the ultimate touchstone of
preemption analysis.” Engine Mfrs. Ass’n v. S. Coast Air
Quality Mgmt. Dist., 498 F.3d 1031, 1040 (9th Cir. 2007)
(citing Tocher v. City of Santa Ana, 219 F.3d 1040, 1045 (9th
Cir. 2000)).

    The FCC’s organic statute is the Telecommunications Act
of 1996 (“the Act”), 110 Stat. 56. Legislative hearings, as
well as the Act itself, show that Congress desired “uniform,
consistent requirements, with adequate safeguards of public
health and safety” in nationwide telecom services. See H.R.
Rep. No. 104-204, 94 (1996). The Act delegated to the FCC
the authority “to ‘make effective rules regarding the
environmental effects of [RF] emissions.’” Farina v. Nokia
Inc., 625 F.3d 97, 106 (3d Cir. 2010) (quoting 110 Stat. 56,
152). Specifically, “the FCC was tasked not only with
protecting the health and safety of the public, but also with
ensuring the rapid development of an efficient and uniform
network[.] Id. at 125. This led to the creation of the
regulatory measures described supra.
32               CTIA V. CITY OF BERKELEY

    The centerpiece of CTIA’s argument is that the FCC does
not compel cell phone manufacturers to provide information
to consumers about SAR limits on RF radiation exposure.
CTIA did not make this argument in the district court.
Indeed, it conceded in its briefing in the district court that the
FCC did so require. See, e.g., Plaintiff’s Reply in Support of
Motion for a Preliminary Injunction at 12 (“The manner in
which Berkeley requires CTIA’s members to deliver
Berkeley’s message—at the point of sale, rather than in a user
manual—also distinguishes the Ordinance from the FCC’s
requirements.”) (emphasis added). CTIA made this argument
for the first time in its Reply Brief in this court, and it
repeated the argument during oral argument to our panel.

    Because CTIA conceded the point in the district court and
made its argument to the contrary only before us (and even
then only in its Reply Brief and during oral argument), it is
waived. See Conn. Gen. Life Ins. Co. v. New Images of
Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003) (“This issue
is raised for the first time on appeal, and we therefore treat
the issue as waived.”); United States v. Bohn, 956 F.2d 208,
209 (9th Cir. 1992) (“we ordinarily decline to consider
arguments raised for the first time in a reply brief”). But we
note that if we were to consider CTIA’s argument on the
merits, we would reject it. Beginning in October 2015, the
FCC required cell phone manufacturers to inform consumers
of minimum separation distances in user manuals. We quoted
the relevant passage, supra at 12–13. For the convenience of
the reader, we repeat much of the passage here:

        Specific information must be included in
        the operating manuals to enable users to
        select body-worn accessories that meet
        the minimum test separation distance
                CTIA V. CITY OF BERKELEY                   33

       requirements. Users must be fully informed of
       the operating requirements and restrictions, to
       the extent that the typical user can easily
       understand this information, to acquire the
       required body-worn accessories to maintain
       compliance. . . . All supported body-worn
       accessory operating configurations must be
       clearly disclosed to users, through
       conspicuous instructions in the user guide and
       user manual, to ensure unsupported operations
       are avoided.

In re Exposure Procedures and Equipment Authorization
Policies for Mobile and Portable Devices, FCC Office of
Engineering and Technology Laboratory Division § 4.2.2(d)
at 11 (Oct. 23, 2015) (“FCC Exposure Procedures”)
(emphases added). The FCC document containing this
language “is one of a collection of guidance publications
referred to as the published RF exposure KDB procedures.”
Id. § 1 at 1 (emphasis in original). The document specifies
that “[a]pplications for equipment authorization must meet all
the requirements described in the applicable published RF
exposure KDB procedures.” Id. § 2 at 3 (emphasis in
original). That is, in order for a cell phone to be authorized
by the FCC for consumer use, it must satisfy the requirements
outlined in FCC Exposure Procedures.

                  c. Likelihood of Success

    Given the FCC’s requirement that cell phone
manufacturers must inform consumers of “minimum test
separation distance requirements,” and must “clearly
disclose[ ]” accessory operating configurations “through
conspicuous instructions in the user guide and user manual,
34              CTIA V. CITY OF BERKELEY

to ensure unsupported operations are avoided,” we see little
likelihood of success based on conflict preemption.
Berkeley’s compelled disclosure does no more than to alert
consumers to the safety disclosures that the FCC requires, and
to direct consumers to federally compelled instructions in
their user manuals providing specific information about how
to avoid excessive exposure. Far from conflicting with
federal law and policy, the Berkeley ordinance complements
and reinforces it.

                    B. Irreparable Harm

    Irreparable harm is relatively easy to establish in a First
Amendment case. “[A] party seeking preliminary injunctive
relief in a First Amendment context can establish irreparable
injury . . . by demonstrating the existence of a colorable First
Amendment claim.” Sammartano v. First Judicial District
Court, 303 F.3d 959, 973 (9th Cir. 2002) (citation omitted),
abrogated on other grounds by Winter v. Natural Res. Def.
Council., 555 U.S. 7, 22 (2008). We nonetheless conclude
that it has not been established here.

    “[T]he loss of First Amendment freedoms, for even
minimal periods of time, unquestionably constitutes
irreparable injury.” Id. (citing Elrod v. Burns, 427 U.S. 347,
373 (1976)). But the mere assertion of First Amendment
rights does not automatically require a finding of irreparable
injury. It is the “purposeful unconstitutional suppression of
speech [that] constitutes irreparable harm for preliminary
injunction purposes.” Goldie’s Bookstore v. Superior Ct.,
739 F.2d 466, 472 (9th Cir. 1984). We have already
concluded under the Zauderer test for compelled disclosure
that, on the record before us, Berkeley’s ordinance complies
with the First Amendment. Sammartano, 303 F.3d at 973–74
                CTIA V. CITY OF BERKELEY                   35

(“[T]he test for granting a preliminary injunction is ‘a
continuum in which the required showing of harm varies
inversely with the required showing of meritoriousness,’
when the harm claimed is a serious infringement on core
expressive freedoms, a plaintiff is entitled to an injunction
even on a lesser showing of meritoriousness.”). Further, there
is nothing in the record showing harm to CTIA or its
members through actual or threatened reduction in sales of
cell phones caused by the disclosure compelled by the
ordinance.

   We conclude similarly that there has been no irreparable
harm based on preemption.

                 C. Balance of the Equities

    A court must “balance the interests of all parties and
weigh the damage to each” in determining the balance of the
equities. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138 (9th
Cir. 2009).

    CTIA asserts that implementing the ordinance will cause
its members substantial economic harm and violate their First
Amendment rights. We have concluded that CTIA’s First
Amendment claim is unlikely to succeed, and the record
provides no evidence to support a finding of economic or
reputational harm to cell phone retailers. However, CTIA
relies on Pacific Gas & Electric Co. v. Public Utilities
Commission of California, 475 U.S. 1, 15–16 (1986), to argue
that, while disclosures may not violate the First Amendment,
the ordinance imposes an “undue burden” on CTIA’s
members because it creates significant “pressure to respond,”
and that this pressure is “antithetical to the free discussion
that the First Amendment seeks to foster.” There is no
36              CTIA V. CITY OF BERKELEY

showing of any such pressure. The ordinance requires
CTIA’s members to inform their customers that the FCC has
promulgated regulations concerning RF emissions and to
advise customers to refer to their user manuals for more
information. To the extent that a cell phone retailer is
dissatisfied with the disclosure as written, it can append
additional disclosures. Berkeley Ordinance, § 9.96.030(C)
(May 26, 2015). CTIA has put nothing in the record showing
that any Berkeley cell phone retailer has felt pressured, or has
sought to take advantage of the provision of the ordinance
allowing it to make any additional disclosure it desires. See
also Milavetz, 559 U.S. at 250 (“not preventing . . . [the]
convey[ance] of any additional information” is one of the
essential features of a Zauderer disclosure).

    Berkeley properly asserts that it has a substantial interest
in protecting the health of its citizens. CTIA, on the other
hand, has failed to demonstrate any hardship tipping the
balance in its favor. We conclude that the balance of the
equities favors Berkeley.

                   D. The Public Interest

    “The public interest inquiry primarily addresses impact on
non-parties rather than parties. It embodies the Supreme
Court’s direction that[,] in exercising their sound discretion,
courts of equity should pay particular regard for the public
consequences in employing the extraordinary remedy of
injunction.” Bernhardt v. Los Angeles Cty., 339 F.3d 920,
931–32 (9th Cir. 2003) (internal quotation marks and citation
omitted) (citing Weinberger v. Romero-Barcelo, 456 U.S.
305, 312 (1982)). We agree with the district court that an
injunction would injure the public interest in having a free
flow of accurate information.
                 CTIA V. CITY OF BERKELEY                     37

      “Protection of the robust and free flow of accurate
information is the principal First Amendment justification for
protecting commercial speech, and requiring disclosure of
truthful information promotes that goal.” Nat’l Elec. Mfrs.
Ass’n, 272 F.3d at 114. The district court found that while
“‘accurate and balanced disclosures regarding RF energy are
already available’ . . . there is evidence that the public does
not know about those disclosures.” (citing Jensen Decl., Ex.
A (survey)). Because “disclosure furthers, rather than hinders
. . . the efficiency of the ‘marketplace of ideas,’” we hold that
the ordinance is in the public interest and that an injunction
would harm that interest. See Nat’l Elec. Mfrs. Ass’n,
272 F.3d at 114.

                          Conclusion

    Our assessment of the probability of CTIA’s success on
the merits, the likelihood of irreparable harm, the balance of
the hardships, and the public interest lead us to conclude that
the district court did not abuse its discretion in denying
preliminary injunctive relief to CTIA. Accordingly, the
district court’s order denying such relief is

    AFFIRMED.
38                 CTIA V. CITY OF BERKELEY

FRIEDLAND, Circuit Judge, dissenting in part:

     The majority interprets the sentences in Berkeley’s forced
disclosure statement one at a time and holds that each is
“literally true.” But consumers would not read those
sentences in isolation the way the majority does. Taken as a
whole, the most natural reading of the disclosure warns that
carrying a cell phone in one’s pocket is unsafe. Yet Berkeley
has not attempted to argue, let alone to prove, that message is
true.

    It is clear that the First Amendment prevents the
government from requiring businesses to make false or
misleading statements about their own products. See Video
Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950,
967 (9th Cir. 2009), aff’d sub nom. Brown v. Entm’t Merchs.
Ass’n, 564 U.S. 786 (2011). Because—at least on the current
record—that is what Berkeley’s ordinance would do, I
believe the ordinance likely violates the First Amendment and
therefore should have been preliminarily enjoined.1 See Klein
v. City of San Clemente, 584 F.3d 1196, 1207–08 (9th Cir.
2009) (“Both this court and the Supreme Court have
repeatedly held that ‘[t]he loss of First Amendment freedoms,
for even minimal periods of time, unquestionably constitutes
irreparable injury.’” (quoting Elrod v. Burns, 427 U.S. 347,
373 (1976))).

                                    I

    Berkeley’s ordinance requires stores selling cell phones
to provide a disclosure stating:

     1
       I agree with the majority’s preemption analysis so dissent only from
sections IV.A.1., IV.B., IV.C., and IV.D. of the majority opinion.
                 CTIA V. CITY OF BERKELEY                     39

        To assure safety, the Federal Government
        requires that cell phones meet radio-frequency
        (RF) exposure guidelines. If you carry or use
        your phone in a pants or shirt pocket or tucked
        into a bra when the phone is ON and
        connected to a wireless network, you may
        exceed the federal guidelines for exposure to
        RF radiation. Refer to the instructions in your
        phone or use manual for information about
        how to use your phone safely.

Berkeley Mun. Code § 9.96.030(A) (2015).

    The majority parses these sentences individually and
concludes that each is “literally true.” In my view, this
approach misses the forest for the trees. On its face, the
disclosure begins and ends with references to safety, plainly
conveying that the intervening language describes something
unsafe. Indeed, the disclosure directs consumers to their user
manuals for instructions on “how to use your phone safely.”
The message of the disclosure as a whole is clear: carrying a
phone “in a pants or shirt pocket or tucked into a bra” is not
safe. Yet that implication is a problem for Berkeley because
it has not offered any evidence that carrying a cell phone in
a pocket is in fact unsafe. Instead, it has expressly denied that
the required disclosure conveys that message. I disagree.

Berkeley insists the ordinance “rests exclusively upon
existing FCC regulations.”           But those regulations
communicate something far different than does the ordinance.
The FCC guidelines make clear that they are designed to
incorporate a many-fold safety factor, such that exposure to
radiation in excess of the guideline level is considered by the
FCC to be safe:
40                 CTIA V. CITY OF BERKELEY

         Our current RF exposure guidelines . . .
         include[e] a significant “safety” factor,
         whereby the exposure limits are set at a level
         on the order of 50 times below the level at
         which adverse biological effects have been
         observed in laboratory animals as a result of
         tissue heating resulting from RF exposure.
         This “safety” factor can well accommodate a
         variety of variables such as different physical
         characteristics and individual sensitivities—
         and even the potential for exposures to occur
         in excess of our limits without posing a health
         hazard to humans.

In re Reassessment of FCC Radiofrequency Exposure Limits
and Policies, 28 FCC Rcd. 3498, 3582 (Mar. 29, 2013)
(emphasis added). There is thus no evidence in the record
that the message conveyed by the ordinance is true.2


     2
       Because even under Zauderer v. Office of Disciplinary Counsel of
Supreme Court of Ohio, 471 U.S. 626 (1985), any forced disclosure
statement must be truthful, see id. at 651, I do not think that any
discussion of Zauderer is appropriate in this case. If nevertheless I were
to consider the extent of Zauderer’s applicability, as the majority does, I
would be inclined to conclude that Zauderer applies only when the
government compels a truthful disclosure to counter a false or misleading
advertisement. Given that the disclosure in Zauderer itself prevented an
advertisement from being misleading, I have serious doubt that the
Supreme Court intended the Zauderer test to apply in broader
circumstances. See id. (“[W]e hold that an advertiser’s rights are
adequately protected as long as disclosure requirements are reasonably
related to the State’s interest in preventing deception of consumers.”).
The majority’s contrary conclusion also seems to me to be in tension with
our decision in Video Software Dealers, which treated Zauderer as
applying only in the context of disclosures aimed at combatting otherwise
misleading advertising. See 556 F.3d at 967 (“[T]he labeling requirement
                   CTIA V. CITY OF BERKELEY                           41

                                   II

    The First Amendment clearly does not permit the
government to force businesses to make false or misleading
statements about their products. In Video Software Dealers,
we considered a challenge to a California law requiring that
“violent” video games be labeled with a sticker that said “18”
and preventing the sale or rental of violent video games to
minors. 556 F.3d at 953–54. After striking down the law’s
sale and rental prohibition, we concluded that continuing to
require the label “18” “would arguably . . . convey a false
statement” that minors could not buy or rent the video game,
and was therefore unconstitutional. Id. at 965–67. The same
principle applies here: the First Amendment prohibits
Berkeley from compelling retailers to communicate a
misleading message. I would thus hold that CTIA is likely to
succeed on the merits of its First Amendment challenge.

    There are downsides to false, misleading, or
unsubstantiated product warnings. Psychological and other
social science research suggests that overuse may cause
people to pay less attention to warnings generally: “[A]s the
number of warnings grows and the prevalence of warnings
about low level risks increases, people will increasingly
ignore or disregard them.” J. Paul Frantz et al., Potential
Problems Associated with Overusing Warnings, Proceedings
of the Human Factors & Ergonomics Soc’y 43rd Ann.
Meeting 916, 916 (1999). Relatedly, “[w]arnings about very
minor risks or risks that are extremely remote have raised
concerns about negative effects on the believability and


fails Zauderer’s rational relationship test, which asks if the ‘disclosure
requirements are reasonably related to the State’s interest in preventing
deception of customers.’” (quoting Zauderer, 471 U.S. at 651)).
42              CTIA V. CITY OF BERKELEY

credibility of warnings. . . . In essence, such warnings
represent apparent false alarms as they appear to be ‘crying
wolf.’” Id. at 918; see also David W. Stewart & Ingrid M.
Martin, Intended and Unintended Consequences of Warning
Messages: A Review and Synthesis of Empirical Research,
13 J. Pub. Pol’y & Marketing 1, 7 (1994). If Berkeley wants
consumers to listen to its warnings, it should stay quiet until
it is prepared to present evidence of a wolf.